Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Please update the status of the parent application mentioned in the first paragraph of the specification.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed in the parent application 16/781,802 have been reviewed by the examiner. Accordingly, no separate citation of the same prior art needs be made in this later application, unless applicant wants a listing of the prior art printed on the face of the patent (see MPEP 2001.06(b)). 
Claim Objections
Claim 1 is objected to because of the following informalities:   Claim 1, line 1, “the” should be deleted. Please expand FIP as recited in claim 1.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 17 of U.S. Patent No. 8,462,835. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the patent includes every limitation1 of claim 1 of the instant application therefore, claim 17 of the patent anticipates claim 1 of the instant application.
 	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,567,112. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent includes every limitation of claim 1 of the instant application therefore, claim 1 of the patent anticipates claim 1 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under 35 U.S.C. 102(e) as being anticipated by Cioffi US Patent No. 7,428,669.
As per claim 1, Cioffi teaches a method and apparatus fig. 4 and fig. 6 comprising: receiving using a first FIP setting note fig.6 element 630 and switching to receiving using a second FIP setting. (Note that signals 647 and 648 from controller 640 change the FIP setting from a first setting to a second setting. In addition, note (fig. 4) step 450 that changes the CCR, defined to include FEC, step 455 that changes D, defined as an interleaving parameter(corresponding to the claimed FIP setting).)(See at least col. 4, lines, 5-18, 25-37, 58-59 and col. 11, lines 2-8).
Conclusion
This is a continuation of applicant's earlier Application No. 16/781,802.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim of the application recites “impulse noise protection capability” to means the same thing as “forward error correction and interleaver parameter (FIP) setting” recited in the preamble of claim 17 of the patent.